Action for separation. Defendant appeals from order awarding counsel fee and alimony pendente lite to plaintiff wife. Order affirmed, with ten dollars costs and disbursements. The amount of arrears of alimony is to be paid within ten days after service upon the defendant of a certified copy of the order to be entered hereon. One-half of the counsel fee shall be paid within ten days after said service and the remainder on or before the date of trial. No opinion. If this case has not already been noticed for trial it should be so noticed and tried at the earliest possible term. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.